DETAILED ACTION

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Doan et al. US 2019/0291274 discloses a robot control apparatus including a section setter to set, on a straight line connecting a start point to an end point, an acceleration section until reaching a predetermined angular velocity, a constant velocity section in which the predetermined angular velocity is maintained, and a deceleration section in which the predetermined angular velocity is decreased, a segment setter to divide each of the acceleration section, the constant velocity section, and the deceleration section into segments and to set segment distances of each of the acceleration section, the constant velocity section, and the deceleration section so as to equalize or substantially equalize moving times of the segments of the reference point to each other.
However, the prior art of record fails to teach or fairly suggest “wherein the transport control section reduces a transport speed of the workpiece when the workpiece passes through the transport deceleration line in an incomplete operation state and increases the transport speed of the 15workpiece after the operation on the workpiece present between the operation limit line and the transport acceleration line has completed”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
11/13/21